PER CURIAM.
Appellant raises five issues on appeal. The only issue with merit concerns the trial court's findings regarding the amount of attorney’s fees awarded to appellee.
Neither in the order awarding judgment for attorney’s fees, nor in the transcript of the hearing to establish the reasonable amount of those fees, does the trial judge comply with the requirements of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985) and Lake Tippecanoe Owners Association, Inc. v. Hanauer, 494 So.2d 226 (Fla.2d DCA 1986). We, therefore, affirm the trial court in all aspects except that we remand for the pur*1369pose of determining the amount of attorney’s fees to be awarded appellee after compliance with the dictates of Rowe.
CAMPBELL, A.C.J., and FRANK and SANDERLIN, JJ., concur.